J-A09029-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              : IN THE SUPERIOR COURT OF
                                           :      PENNSYLVANIA
                  Appellee                 :
                                           :
            v.                             :
                                           :
ROBERT TALECKI,                            :
                                           :
                  Appellant                : No. 2796 EDA 2014

          Appeal from the Judgment of Sentence August 19, 2014,
                  Court of Common Pleas, Chester County,
             Criminal Division at No. CP-15-SA-0000268-2014

BEFORE: BOWES, DONOHUE and STABILE, JJ.

MEMORANDUM BY DONOHUE, J.:                            FILED MARCH 13, 2015

      Robert Talecki (“Talecki”) appeals pro se from the judgment of

sentence entered on August 19, 2014 by the Court of Common Pleas,

Chester County, finding him guilty of five summary traffic offenses. For the

reasons set forth herein, we affirm.

      A brief summary of the relevant facts and procedural history follows.

On January 9, 2014, Trooper Jeffrey Smith of the Pennsylvania State Police

issued five traffic citations to Talecki for following too closely, 75 Pa.C.S.A. §

3310(a), disregarding traffic lanes, 75 Pa.C.S.A. § 3309(1), reckless driving,

75 Pa.C.S.A. § 3736(a), careless driving, 75 Pa.C.S.A. § 3714(a), and

improper pass on the right – off road, 75 Pa.C.S.A. § 3304(a)(2). On May 8,

2014, Magisterial Justice John R. Bailey held a hearing and found Talecki

guilty on all counts. On June 2, 2014, Talecki filed a notice of appeal from
J-A09029-15


summary criminal conviction to the Chester County Court of Common Pleas.

The trial court held a hearing on August 19, 2014 and issued guilty verdicts

on all counts.

      On September 17, 2014, Talecki filed a timely notice of appeal to this

Court. In his concise statement of errors complained of on appeal pursuant

to Rule 1925(b) of the Pennsylvania Rules of Appellate Procedure, Talecki

alleges the following:

            1. No physical evidence was presented by the
               Commonwealth.

            2. Commonwealth’s witness, whom [Talecki] has
               been identified as the perpetrator (sic), has
               substantially changed his testimony from the
               testimony presented before Magisterial Justice
               John R. Bailey with no collaboration of any other
               witness or physical evidence.

            3. The Pennsylvania State Police trooper testifying
               on behalf of the Commonwealth was not the
               actual trooper on duty on [r]oute 30 around the
               time of the alleged incident. Further, he has
               provided testimony that is hearsay.

See Talecki’s Concise Statement of Matters Complained of on Appeal.

      We begin by noting, “[f]or the purposes of appeal, it is the

responsibility of the appellant to offer a complete record for our review.”

Commonwealth v. Lassen, 659 A.2d 999, 1008 (Pa. Super. 1995)

(quoting Commonwealth v. Muntz, 630 A.2d 51, 55 (Pa. Super. 1993)).

“Failure to ensure that the record provides sufficient information to conduct

a meaningful review ‘constitutes waiver of the issue sought to be reviewed.’”



                                    -2-
J-A09029-15


Commonwealth v. Johns, 812 A.2d 1260, 1261 (Pa. Super. 2002)

(quoting Boyle v. Steiman, 631 A.2d 1025, 1030 (Pa. Super. 1993)).

       In Preston, this Court established that

             [w]ith regard to missing transcripts, the Rules of
             Appellate Procedure require an appellant to order
             and pay for any transcript necessary to permit
             resolution of the issues raised on appeal. Pa.R.A.P.
             1911(a).[1] … When the appellant or cross-appellant
             fails to conform to the requirements of Rule 1911,
             any claims that cannot be resolved in the absence of
             the necessary transcript or transcripts must be
             deemed waived for the purpose of appellate review.

Preston, 904 A.2d at 7 (footnote added).

       Based upon our review of the certified record, Talecki did not order or

pay for the transcript from the August 19, 2014 hearing.            In these

situations, “[i]t is not proper for … the Superior Court to order transcripts

nor is it the responsibility of the appellate courts to obtain the necessary

transcripts.”   Id. (citing Commonwealth v. Williams, 715 A.2d 1101,

1105 (Pa. 1998)).    Thus, in the absence of a transcript of the hearing at

which Talecki’s guilt was determined, we are unable to conduct a meaningful




1
    Rule 1911(a) provides:

             (a) General rule. The appellant shall request any
             transcript required under this chapter in the manner
             and make any necessary payment or deposit
             therefor in the amount and within the time
             prescribed by Rules 5000.1 et seq. of the
             Pennsylvania Rules of Judicial Administration (court
             reporters).


                                     -3-
J-A09029-15


review of Talecki’s claims on appeal.   All of Talecki’s claims are therefore

waived.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/13/2015




                                   -4-